DETAILED ACTION
This final action is in response to the amendments filed on 27 July 2021 and 28 July 2021.
Status of Claims
Claims 1, 2, 5, 7, and 9-11 are pending.
Claims 1, 2, 5, and 7 were amended.
Claims 10 and 11 were added.
Claims 3, 4, 6, and 8 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendments filed on 27 July 2021 and 28 July 2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Claim Objections
Claims 2 and 4 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendments filed on 27 July 2021 and 28 July 2021. Accordingly, the objections to the claims have been withdrawn.
However, as amended: Claim 7 is objected to because of the following informalities:  the phrase “the upper attachment tools” should read “the upper attachment tool.”  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
Claims 3-8 were previously rejected under 35 USC § 112. Applicant has partially addressed these issues in the amendments filed on 27 July 2021 and 28 July 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn unless noted otherwise below.
As amended, Claim 7 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “wherein the shape of the upper attachment tool is vertically symmetrical to that of the lower attachment tool” renders the claim indefinite since it is unclear how the attachment tool shown in Figure 4A can be said to be vertically symmetrical to the attachment tool shown in Figure 5A. If the two attachment tools were vertically symmetrical, their left and right portions would be mirror images. It appears that Applicant instead means that the lower attachment tool is a mirror image of the upper attachment tool, and vice versa. For the purpose of examination, the examiner interprets the limitation as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welzer et al. (DE 102005044109), herein referred to as Welzer.
Regarding claim 1, Welzer discloses a vehicular door latch device (2; see paragraph 0005 of the machine translation and note that 2 is taught to be part of a vehicular door latch device which also includes an electric door lock) comprising a housing (20) that accommodates a movable element (i.e., a motor), wherein in the housing, at least one locking member (4) to which at least one attachment tool (3, 12) configured to engage (via 12) with a module base (T) is fixed by being fitted (see at least paragraph 0043 of the machine translation), is integrally formed (see fig 5), wherein the at least one locking member comprises an upper locking member (two rightmost 4s as viewed in fig 5) and a lower locking member (leftmost 4 as viewed in fig 5), and the upper locking member is provided at an upper portion (portion of 20 which includes the two rightmost 4s as viewed in fig 5; note that the upper portion of the housing is interpreted as being “upper” relative to the lower portion of the housing) of the housing and the lower locking member is provided at a lower portion (portion of 20 which includes the leftmost 4 as viewed in fig 5; note that the lower portion of the housing is interpreted as being “lower” relative to the upper portion of the housing) of the housing.
Regarding claim 2, Welzer discloses the vehicular door latch device according to claim 1, wherein the at least one attachment tool includes a cut-off section (12) that is locked to the module base (see at least paragraph 0034 of the machine translation), and a pinching structure (3) that is fixed by being fitted to the at least one locking member (see at least paragraph 0043 of the machine translation).
Regarding claim 5, Welzer discloses the vehicular door latch device according to claim 1, wherein the at least one attachment tool comprises an upper attachment tool (two uppermost 3s as viewed in fig 4B) and a lower attachment tool (lowermost 3 as viewed in fig 4B), and the 
Regarding claim 7, Welzer discloses the vehicular door latch device according to claim 5, wherein the shape of the upper attachment tools is vertically symmetrical to that of the lower attachment tool (see fig 4B).
Regarding claim 9, Welzer discloses an attachment apparatus (1) for a vehicular door latch, the attachment apparatus comprising: an attachment tool (10) that is locked to (via 12) a module base (T) which is fixed to an inside door panel of a door (see figs 1 & 2); and the vehicular door latch device according to claim 1 (per the rejection of claim 1 above), the vehicular door latch device being configured to be locked to the module base via the attachment tool by the attachment tool being fixed by being fitted to the at least one locking member (see figs 1, 2B, 4A, & 5).
Regarding claim 10, Welzer discloses a vehicular door latch device (2; see paragraph 0005 of the machine translation and note that 2 is taught to be part of a vehicular door latch device which also includes an electric door lock) comprising a housing (20) that accommodates a movable element (i.e., a motor), wherein in the housing, at least one locking member (4) to which at least one attachment tool (3, 12) that is locked to a module base (T) is fixed by being fitted (see at least paragraph 0043 of the machine translation), is integrally formed (see fig 5), and the housing is arranged on a backside of an inside door panel (i.e., the backside of I, as viewed in fig 1), as seen from an interior of a vehicle (view shown in fig 1), and outside of an opening of the inside door panel (see at least paragraphs 0029-0031 of the machine translation; note that the housing is arranged outside of the “large-area cutout” of I).
Regarding claim 11, Welzer discloses the vehicular door latch device according to claim 10, wherein the module base comprises a base part (center portion of T which does not include the plurality of fastening points B; see fig 2A) that closes the opening (see fig 1 & see at least paragraphs 0029-0031 of the machine translation) and an extension part (R) that is connected to the base part (see fig 2A), and wherein the extension part is arranged on the backside of the inside door panel, as seen from the interior of the vehicle (see fig 1), and the attachment tools are connected to the extension part (via connection of 1 with T).
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Welzer does not teach the claim limitation “at least one locking member to which at least one attachment tool configured to engage with a module base is fixed by being fitted” because “the latching element 3 is to couple with a fastening element 4 disposed on a housing 20” and because “the connection to the carrier (T) is via fastening points 13 and thus, the connection area (12) is not configured to engage with the carrier (T),” the examiner respectfully disagrees. See at least paragraph 0034 of the machine translation of Welzer which states that the carrier 1 is connected to the unit carrier T “in a connection area 12 via fastening points 13.” Firstly, component 12 is an “area” which includes fastening points 13. Secondly, the claim limitation does not require direct engagement between the attachment tool and the module base. However, regardless of the lack of direct engagement required by the claim language, component 12 does engage directly against the surface of T in order for fastening points 13 to align with corresponding fastening points in T (see fig 4B for the flat surface of 12 which engages the surface of T).
Regarding Applicant’s argument that “the latching means/ connection area (3, 12) of Welzer, on which the Examiner read the claimed at least one attachment tool, does not comprise a cut-off section that is locked to the unit carrier (T),” the examiner respectfully disagrees. Applicant has not provided any claim limitations which further define the scope of “a cut-off section” such that component 12 of Welzer would be precluded from being interpreted as a cut-off section of the attachment tool. 
Regarding Applicant’s argument that “the housing of Welzer is arranged on the door outer skin A” and, therefore, Welzer does not teach “the housing [being] arranged on a backside of an inside door panel, as seen from an interior of a vehicle, and outside of an opening of the inside door panel,” the examiner respectfully disagrees. See paragraphs 0029-0031 of the machine translation of Welzer as noted in the rejection above, in which it is clear that the housing is arranged on a backside of the door inner skin I and not on the door outer skin A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 3, 2021